Name: Commission Regulation (EC) No 1497/97 of 29 July 1997 amending for the fourth time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  economic policy;  cooperation policy;  means of agricultural production
 Date Published: nan

 No L 202/38 EN Official Journal of the European Communities 30 . 7. 97 COMMISSION REGULATION (EC) No 1497/97 of 29 July 1997 amending for the fourth time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium ments for combating the spread of classical swine fever; whereas the application of this Regulation from 16 July 1997 is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain bordering regions in the Netherlands, excep ­ tional support measures for the market in pigmeat were adopted for Belgium by Commission Regulation (EC) No 581 /97 (3), as last amended by Regulation (EC) No 1066/97 (4); Whereas, because of the outbreak of classical swine fever in several production regions in Belgium and the intro ­ duction of protection and surveillance zones by the Belgian authorities, the exceptional support measures for the market should be extended to the new zones; whereas, to that end, it is necessary to increase the number of pigs for fattening and piglets that may be bought in by the intervention agency and to replace Annex II laying down the eligible zones by a new Annex; Whereas the rapid and efficient application of exceptional measures to support the market is one of the best instru ­ HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 581 /97 is hereby amended as follows : 1 . Annex I is replaced by Annex I hereto . 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105 . (3) OJ No L 87, 2. 4 . 1997, p. 11 . b) OJ No L 156, 13 . 6 . 1997, p. 7 . 30 . 7. 97 fENl Official Journal of the European Communities No L 202/39 ANNEX I 'ANNEX I Total number of animals from 18 March 1997: Fattening pigs : 84 000 head Piglets : 94 000 head' ANNEX II ANNEX II The protection and surveillance zones as defined in Article 2 of the Ministerial Decree of 5 July 1997.'